Citation Nr: 1010444	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  07-00 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependence and Indemnity Compensation 
under 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to June 
1972.  Service in Vietnam is indicated by the evidence of 
record.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Des 
Moines, Iowa (the RO) which denied the appellant's claims for 
entitlement to service connection for cause of death and for 
Dependence and Indemnity Compensation benefits (DIC) under 
38 U.S.C.A. § 1318 (West 2002).  The appellant disagreed and 
perfected an appeal.


FINDINGS OF FACT

1.  The Veteran died of myocardial infarction (MI) secondary 
to cardiac artery disease (CAD) on February [redacted], 2004.

2.  At the time of his death, the Veteran was service-
connected for post-traumatic stress disorder (PTSD), 
evaluated 70 percent disabling, and received Individual 
Unemployability (TDIU) benefits effective February 27, 2003.

3.  A preponderance of the medical and other evidence of 
record is against a finding that the Veteran's cause of death 
was related to his military service or to a service-connected 
disability.




CONCLUSIONS OF LAW

1.  Entitlement to service connection for the cause of the 
Veteran's death is not warranted.  38 U.S.C.A. §§ 1310 (West 
2002); 38 C.F.R. §§ 3.312 (2009).

2.  The criteria for DIC benefits under the provisions of 38 
U.S.C.A. § 1318 are not met.  38 U.S.C.A. § 1318 (West 2002); 
38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks entitlement to service connection for the 
cause of the Veteran's death as well as DIC benefits under 38 
U.S.C.A. § 1318.  In essence, she contends that Veteran 
experienced stress from his PTSD and its treatment which 
caused or contributed to the cause of his death.

The Board will address preliminary matters and then render a 
decision on the issues on appeal.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. 
§ 3.159(b) (2009); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2009).  

The record reveals that the appellant was provided with 
notice of what evidence was required to substantiate her 
claims in a letter dated November 2004.  Specifically, the 
letter notified the appellant that the evidence needed to 
show that her husband died in service or medical evidence 
showing that her husband's service-connected condition caused 
or contributed to his death.  She was also notified that DIC 
benefits could be available if the evidence showed that her 
husband was continuously rated totally disabled due to 
service-connected conditions for at least 10 years before 
death.

The appellant was also notified that VA was responsible for 
obtaining relevant records from Federal agencies and 
providing a medical opinion if it was determined to be 
necessary to decide the claim.  In addition, the appellant 
was notified that VA would make reasonable efforts to obtain 
records from state or local governments, private medical 
records or employment records.

The Board observes that the appellant was not notified 
regarding how VA determines a disability rating or an 
effective date as required by In Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  In this case, however, the Board finds 
that the crucial inquiry is whether there is evidence of a 
connection between the Veteran's service-connected PTSD and 
his death.  Thus, notification of how VA determines a 
disability rating or an effective date are moot at this 
point.

The record shows that the RO obtained the Veteran's service 
treatment records and both private medical records identified 
by the appellant and VA medical records pertaining to the 
Veteran.  In addition, the record shows that the RO obtained 
a medical opinion regarding whether the Veteran's PTSD 
treatment caused or contributed to the Veteran's death.  


Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law.  The Board additionally 
observes that all appropriate due process concerns have been 
satisfied.  See 38 C.F.R. § 3.103 (2009).  The appellant 
indicated in writing on her January 2007 VA Form 9 
substantive appeal that she did not wish to present testimony 
in support of her claim before a Veterans Law Judge.

Entitlement to service connection for cause of death.

Relevant Law and Regulations

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2009).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2009).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2009). Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2009).  However, service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2009).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2009).

Analysis

The appellant has made several contentions in support of her 
claim.  In the January 2007 substantive appeal she contended 
that the Veteran's PTSD stressors - i.e., his combat 
experience - caused stress and constant anxiety which led to 
his fatal heart attack.  In subsequent filings, the appellant 
submitted medical treatises in an attempt to document how 
PTSD was related to heart attacks.  In an October 2009 
statement, she contended that the medications her husband 
used to treat his PTSD symptoms "added to the stress on his 
heart."  

The evidence includes a January 2005 rating decision in which 
the RO granted service connection for PTSD with major 
depression and evaluated the disability as 70 percent 
disabling.  In addition, the RO granted entitlement to TDIU 
benefits.  Both grants were made effective from February 27, 
2003, the date VA received the Veteran's claim to reopen his 
claim for entitlement to service-connection for PTSD.  The 
evidence also contains a Certificate of Death in which Dr. 
J.N., M.D., reported that the Veteran died on February [redacted], 
2004, and that the immediate cause of death was "acute MI 
[myocardial infarction] due to (or as a consequence of): 
Coronary Artery Disease."  Thus, it is undisputed that the 
Veteran's immediate cause of death was not his PTSD.

The question then becomes whether the Veteran's PTSD 
"contributed substantially or materially to death; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death."  See 38 C.F.R. § 3.312(c)(1) 
(2009).  As noted above, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  The evidence 
relating to this question is comprised of treatise articles 
submitted by the appellant; statements of the appellant; and, 
a medical opinion rendered in an August 2009 VA medical 
report.

With regard to the medical treatise articles submitted by the 
appellant, the Board observes that the authors present a 
report of studies which they believe show a "strong link 
between" depression and heart disease.  None of the articles 
address the Veteran's condition specifically.  The Board 
acknowledges that medical treatise evidence can, in some 
circumstances, constitute competent medical evidence. See 
Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 
C.F.R. § 3.159(a)(1) [competent medical evidence may include 
statements contained in authoritative writings such as 
medical and scientific articles and research reports and 
analyses]. However, the Court has held that medical evidence 
which is speculative, general or inconclusive in nature 
cannot support a claim.  See Obert v. Brown, 5 Vet. App. 30 
(1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

In addition, the Court has held that an article or treatise 
"can provide important support when combined with an opinion 
of a medical professional" if the medical article or treatise 
evidence discusses generic relationships with a degree of 
certainty such that, under the facts of a specific case, 
there is at least "plausible causality" based upon objective 
facts rather than on an unsubstantiated lay medical opinion. 
See Mattern v. West, 12 Vet. App. 222, 228 (1999).  In the 
present case, the submitted by the appellant is not 
accompanied or supported by the opinion of any medical 
expert.  Indeed, the sole medical expert of record has 
indicated that the articles submitted by the appellant are 
not relevant.  As such, the excerpts submitted by the 
appellant are of no probative value.

With regard to the appellant's statements that she believes 
the Veteran's PTSD stress and medications contributed 
materially or substantially to the Veteran's cause of death, 
the Board notes that while the appellant may have the sincere 
belief that such a nexus exists, that belief does not rise to 
medical evidence.  There is no evidence of record that the 
appellant is qualified to provide such a medical conclusion.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Thus, the Board finds 
that to the extent that the appellant's statements are 
intended to persuade the Board that the Veteran's CAD and MI 
were caused by his service-connected PTSD and its treatment, 
or that they contributed to his death, the statements have no 
probative value.

Finally, the Board notes the only competent medical evidence 
of record is against the appellant's claim.  The August 2009 
VA medical provider issued an opinion essentially stating 
that neither the Veteran's PTSD and/or its treatment was the 
principal cause of his death nor did they substantially or 
materially contribute to the Veteran's death.  The Board 
notes that the medical provider reviewed the medical evidence 
in the record, noted the medications the Veteran had been 
using, noted his family history, his history of 
hypercholesterolemia and alcohol abuse as well as potential 
drug abuse, and noted that immediately prior to the Veteran's 
death he had been shoveling snow and had then recently 
complained of flu like symptoms.  

Although the medical provider did not identify his level of 
training, education and degreed status, a medical 
professional may be presumed to be competent in his field.  
See Hilkert v. West, 12 Vet.App. 145, 151 (1999) (holding 
that the Board may accept the competency of a medical opinion 
and accepting and relying upon its conclusions and "[a]n 
appellant bears the burden of persuasion . . . to this Court 
to show that such reliance was in error").  

The appellant's representative noted in the February 2010 
formal brief that the medical provider was a "mental health 
physician and not a heart doctor or cardiologist."  Assuming 
that is the case, neither the appellant nor her 
representative have explained how a cardiologist would be 
more expert in providing an opinion regarding the effect of 
psychotropic medications on persons with CAD than a medical 
doctor who specialized in the administration of those drugs 
to patients who likely had all manner of other physical 
ailments including heart conditions.  In any event, the Board 
finds that the medical provider's opinion was based upon 
facts taken from the medical evidence in the record, that the 
relevant factors were discussed and that a persuasive 
rationale was provided to support the opinion.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In addition, it 
is the only credible medical opinion in the record.  

For those reasons, the Board finds that the Veteran's 
service-connected PTSD and its treatment were not the cause 
of the Veteran's death and did not substantially or 
materially contribute to his death.



Entitlement to Dependence and Indemnity Compensation under 
38 U.S.C.A. § 1318.

Relevant law and regulations

DIC

In general, under 38 U.S.C.A. § 1318, VA death benefits may 
be paid to a deceased veteran's surviving spouse in the same 
manner as if the veteran's death is service-connected, even 
though the veteran died of nonservice-connected causes, if 
the veteran's death was not the result of his or her own 
willful misconduct, and at the time of death, the veteran was 
receiving, or was entitled to receive, compensation for 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty and 
for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  See 38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. § 3.22 (2009).

In January 2000, prior to the appellant filing her claim 
under 38 U.S.C. § 1318, VA amended 38 C.F.R. § 3.22, the 
implementing regulation for § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service- 
connected disability compensation for the period of time 
required by 38 U.S.C. § 1318, or would have established such 
right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims. See 65 Fed. Reg. 3,388 
(Jan. 21, 2000).  The regulation, as amended, specifically 
prohibited "hypothetical entitlement" as an additional basis 
for establishing eligibility.

In August 2001, VA temporarily suspended the adjudication of 
claims for DIC benefits under the provisions of 38 U.S.C. § 
1318 where, as here, a veteran was not rated totally disabled 
for a continuous period of at least ten years prior to death, 
or at least five years from the veteran's release from active 
duty, in response to the decision of the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) in 
National Organization of Veterans' Advocates, Inc. v. Sec'y 
of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) (NOVA I), 
as such cases might involve "hypothetical entitlement."  The 
stay was to remain in effect pending completion of VA 
rulemaking specified by the Federal Circuit.

Based on subsequent VA rulemaking, the Federal Circuit 
decided National Organization of Veterans' Advocates, Inc. v. 
Sec'y of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003) 
(NOVA II).  In NOVA II, the Federal Circuit revised the stay 
order imposed in NOVA I, directing VA to process all DIC 
claims (with certain exceptions not relevant here), including 
"hypothetical entitlement" claims. Crucially, the Federal 
Circuit held that VA could properly construe the "entitled to 
receive" language of 38 U.S.C. § 1318 to bar the filing of 
new claims, i.e., "hypothetical entitlement" claims, in which 
no claim was filed during the veteran's lifetime or where a 
claim had been denied and was not subject to reopening.  NOVA 
II, 314 F.3d at 1378.

The current version clarifies and provides additional 
meanings of "entitled to receive." See 70 Fed. Reg. 72,220 
(Dec. 2, 2005).  The current 38 C.F.R. § 3.22 provides, in 
pertinent part, that "entitled to receive" means that the 
veteran filed a claim for disability compensation during his 
or her lifetime and that the veteran would have received 
total disability compensation at the time of death for a 
service-connected disability rated totally disabling for a 
continuous period of at least 10 years immediately preceding 
death but for clear and unmistakable error committed by VA in 
a decision on a claim filed during the veteran's lifetime, 
and also where reopening could have occurred based on new 
evidence "consisting solely of service department records 
that existed at the time of a prior VA decision but were not 
previously considered by VA." See 70 Fed. Reg. 72,220 (Dec. 
2, 2005) (codified at 38 C.F.R. § 3.22 (2009)).

Finally, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 476 F.3d 872 (Fed. 
Cir. 2007) (NOVA III), the Federal Circuit concluded that 
VA's interpretation of section 1318 [as allowing compensation 
only in circumstances where the grounds for reopening a 
veteran's claim would provide retroactive relief] is 
reasonable.  Consequently, the Federal Circuit affirmed the 
regulation, 38 C.F.R. § 3.22, and lifted the stay imposed on 
the processing of claims under section 1318.

In short, under the version in effect when the appellant 
filed her claim in November 2004, 38 C.F.R. § 3.22 provides 
that "entitled to receive" means that at the time of death, 
the veteran had service-connected disability rating totally 
disabling by VA but was not receiving compensation because, 
in pertinent part, the veteran applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date.

Analysis

As noted above, entitlement to DIC under 38 U.S.C. § 1318 may 
be established if the Veteran was rated by VA as totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  Concerning other possible bases 
for assigning DIC under 38 U.S.C. § 1318, the Veteran was not 
a POW, and the appellant does not so contend.  In addition, 
the Veteran had been separated from service for many decades 
at the time of his death, so the five year provision is also 
inapplicable to this case.

In this case, the Veteran was not rated as being totally 
disabled for a continuous period of at least ten years 
immediately preceding death.  Rather, the Veteran's sole 
service-connected disability was PTSD rated as 70 percent 
disabling effective February 27, 2003, or shortly less than a 
year before the Veteran's death on February [redacted], 2004.  The 
Veteran was also granted entitlement to TDIU which is by 
definition a total disability.  However, TDIU is provided for 
unemployability and a recipient of TDIU benefits need not 
have a disability rating of 100 percent; the two are 
inherently different.  Thus, the record supports a conclusion 
that the Veteran was not rated as being totally disabled for 
a continuous period of at least ten years immediately 
preceding his death.  Accordingly, the pertinent requirements 
of law are not met.

The Board must also address the question of whether the 
Veteran was "entitled to receive" compensation for service-
connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death.  See NOVA III, supra.  Pursuant 
to the only subsection of 38 C.F.R. § 3.22 potentially 
applicable in this case (because the other subsections of the 
regulation involve other circumstances inapplicable here such 
as the withholding or waiver of payment), "entitled to 
receive" means that, at the time of death, the Veteran had a 
service-connected disability rated totally disabling by VA 
but was not receiving compensation because the Veteran had 
applied for compensation but had not received total 
disability compensation due solely to clear and unmistakable 
error in a VA decision concerning the issue of service 
connection, disability evaluation or effective date. See 38 
C.F.R. § 3.22(b)(3) (2009).

The appellant has made no argument that any VA rating 
decision was clearly and unmistakably erroneous.  Nor has she 
argued that VA failed to adjudicate any claim by the Veteran 
that could serve as the basis for the award of compensation 
under 38 U.S.C.A. § 1318.  Because there is no specific 
contention in the record that any particular rating decision 
is clearly and unmistakably erroneous, 38 C.F.R. 
§ 3.22(b)(1)(2009) is not relevant to the appellant's case.

Accordingly, the claim for DIC benefits under the provisions 
of 38 U.S.C.A. § 1318 is denied.  See Sabonis v. Brown, 6 
Vet. App. 426 (1994) [where the law and not the evidence is 
dispositive, the claim must be denied because of a lack of 
entitlement under the law].


ORDER

Entitlement to service connection for cause of death is 
denied.

Entitlement to DIC benefits under the provisions of 38 
U.S.C.A. § 1318 is denied.




____________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


